Honorable Sue Shear Representative, District 76 200 South Brentwood Boulevard Clayton, Missouri 63105
Dear Representative Shear:
You have requested the opinion of this office as to the requirements imposed by statute on automobile insurance companies which cancel automobile insurance policies in force for less than sixty days.
Sections 379.010 to 379.120, RSMo Supp. 1975, pertain to cancellation and refusal to write insurance policies. Section 379.118 refers to cancellation of automobile insurance policies. However, "policy," as used in that section, is defined by Section 379.110(3) to be a "policy . . . which has been in effect for more than sixty days . . . ." Therefore, Section 379.118
would not be applicable to policies in effect for less than sixty days.
Section 379.120 pertains to the refusal by insurers to write policies. Since a contract of insurance does not become a "policy" for the purposes of Sections 379.010 to 379.120 until it has been in force for sixty days, the cancellation of an insurance policy which has been in effect for less than sixty days is the same as if the insurer had refused to write the policy. Therefore, Section379.120 would apply to such cases. That section provides:
         "If any insurer refuses to write a policy of automobile insurance, it shall, within thirty days after such refusal, send a written explanation of such refusal to the applicant at his last known address by certified mail. The explanation shall state:
           (1) The insurer's actual reason for refusing to write the policy, the statement of reason to be sufficiently clear and specific so that a person of average intelligence can identify the basis for the insurer's decision without further inquiry. Generalized terms such as `personal habits', `living conditions', `poor morals', or `violation or accident record' shall not suffice to meet the requirements of this subdivision;
           (2) That the applicant may be eligible for insurance through the assigned risk plan if other insurance is not available."
CONCLUSION
It is the opinion of this office that the requirements of Section379.120, RSMo Supp. 1975, apply to insurers canceling automobile insurance policies which have been in effect for less than sixty days.
The foregoing opinion, which I hereby approve, was prepared by my assistant, Charles A. Blackmar.
Yours very truly,
                                  JOHN C. DANFORTH Attorney General